EXHIBIT 10.12

As Amended
Through
August 12, 2009

SPARTAN STORES, INC.
STOCK INCENTIVE PLAN OF 2005

SECTION 1

Establishment Of Plan; Purpose Of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
STOCK INCENTIVE PLAN of 2005 for its Directors and certain of its Associates.
The Plan permits the grant and award of Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Awards and other
stock-based awards and stock-related awards.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
Participants with an increased incentive to contribute to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of Participants with the interests of the Company's shareholders
through the opportunity for increased stock ownership and to attract and retain
Participants. The Plan is further intended to provide flexibility to the Company
in structuring long-term incentive compensation to best promote the foregoing
objectives. Within that context, it is intended that the Plan may provide
performance-based compensation under Section 162(m) of the Code and the Plan
shall be interpreted, administered and amended to achieve that purpose.


SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning plainly is required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Affiliate" means any organization controlling,
controlled by or under common control with the Company.

          2.3          "Associate" means an employee of the Company or one of
its Subsidiaries.

          2.4          "Board" means the Board of Directors of the Company.

          2.5          "Business Unit" means any Subsidiary, department,
division, profit center or other operational unit of the Company or any
Subsidiary.


--------------------------------------------------------------------------------




          2.6          "Cause" means, with respect to termination of employment,
(1) willful continued failure to perform or willful poor performance of duties
(other than due to Disability) after warning and reasonable opportunity to meet
reasonable required performance standards; (2) gross negligence causing or
putting the Company or any Affiliate at risk of significant damage or harm; (3)
misappropriation of or intentional damage to the property of the Company or any
Affiliate; (4) conviction of a felony (other than negligent vehicular homicide);
(5) intentional act or omission that the Participant knows or should know is
significantly detrimental to the interests of the Company or any Affiliate; or
(6) violation of any provisions of any employment agreement between the Company
(or any Affiliate) and the Participant concerning loyalty and confidentiality or
concerning ownership of ideas, inventions and other intellectual property. With
respect to the removal of a Director, "Cause" shall be as defined in the
Company's Restated Articles of Incorporation.

          2.7          "Change in Control" has the meaning given to that term in
the Spartan Stores, Inc. Supplemental Executive Retirement Plan, as it may be
amended from time to time.

          2.8          "Code" means the Internal Revenue Code of 1986, as
amended. Each reference herein to a section or sections of the Code shall,
unless otherwise noted, be deemed to include a reference to the rules and
regulations issued under such section or sections of the Code.

          2.9          "Committee" means the Compensation Committee of the Board
or such other committee as the Board may designate from time to time. The
Committee shall consist of at least two Directors and all of its members shall
be "non-employee directors" as defined in Rule 16b-3 issued under the Act and
"outside directors" as defined in Section 162(m) of the Code.

          2.10          "Common Stock" means the Company's common stock, no par
value.

          2.11          "Company" means Spartan Stores, Inc., a Michigan
corporation, and its successors and assigns.

          2.12          To be in "Competition" with the Company means (1) to be
in direct or indirect competition with the Company or any Affiliate; (2) to be
employed by, perform services for, advise or assist, own any interest in or loan
or otherwise provide funds to, any other business that is engaged (or seeking
the Participant's services with a view to becoming engaged) in any Competitive
Business; or (3) to solicit or suggest, or provide assistance to anyone else
seeking to solicit or suggest, that any person having or contemplating a Covered
Relationship with the Company or an Affiliate refrain from entering into or
terminate the Covered Relationship, or enter into any similar relationship with
anyone else instead of the Company or the Affiliate; provided, however, that
owning not more than 2% of any class of securities of a publicly traded entity
shall not be considered "Competition," provided that the Participant does not
engage in other activity listed above.

          2.13          A "Competitive Business" means a business that (1) owns,
(2) operates, or (3) sells or supplies products similar to or that substitute
for products supplied by the Company of any Affiliate to, any Covered Operation
that is located in any state of the United States in which

2

--------------------------------------------------------------------------------


the Company or any Affiliate owns, operates, or sells or supplies products to,
any Covered Operation.

          2.14          "Covered Employee" means any Associate who is or may
become a "Covered Employee," as defined in Section 162(m) of the Code, and who
is designated, either as an individual Associate or class of Associates, by the
Committee within the shorter of (i) 90 days after the beginning of the
Performance Period, or (ii) the period of time after the beginning of the
Performance Period and before 25% of the Performance Period has elapsed, as a
"Covered Employee" under this Plan for such applicable Performance Period.

          2.15          "Covered Operation" means any grocery store, grocery
superstore, wholesale club, supermarket, limited assortment store, convenience
store, drug store, pharmacy or any other store that offers grocery or food
products separate or in combination with pharmaceutical products, general
merchandise or other nonfood products or any grocery or convenience store
product distribution facility.

          2.16          "Covered Relationship" means a customer relationship, a
vendor relationship, an employment relationship, or any other contractual or
independent contractor relationship.

          2.17          "Director" means a member of the Board.

          2.18          "Disability" means an inability of a Participant to
perform his or her employment duties due to physical or mental disability for a
continuous period of 180 days or longer and the Participant is eligible for
benefits under the Company's long-term disability policy.

          2.19          "Incentive Award" means the award or grant of a Stock
Option, a Stock Appreciation Right, Restricted Stock, a Restricted Stock Unit, a
Stock Award, or another stock-based or stock-related award, to a Participant
pursuant to the Plan.

          2.20          "Market Value" shall equal the closing price of Common
Stock reported on Nasdaq on the date of grant, exercise or vesting, as
applicable, or if Nasdaq is closed on that date, the last preceding date on
which Nasdaq was open for trading and on which shares of Common Stock were
traded. If the Common Stock is not listed on Nasdaq, the Market Value shall be
determined by any means deemed fair and reasonable by the Committee, taking into
account such factors as it considers advisable in a manner consistent with the
valuation principles of Section 409A of the Code, except when the Committee
expressly determines not to use Section 409A valuation principles, which
determination shall be final and binding on all parties. (Amended 8/12/08)

          2.21          "Mature Shares" means shares of Common Stock that a
Participant has owned for at least six months and that meet any other holding
requirements established by the Committee for the shares to be used for
attestation.

          2.22          "Nasdaq" means the NASDAQ Global Market, or if the
Common Stock is not listed for trading on the NASDAQ Global Market on the date
in question, then such other United

3

--------------------------------------------------------------------------------


States-based quotation system or stock exchange on which the Common Stock may be
traded on the date in question.

          2.23          "Participant" means a Director or Associate who is
granted an Incentive Award under the Plan.

          2.24          "Performance" means the level of achievement of the
performance goals established by the Committee pursuant to Section 10.1.

          2.25          "Performance Measures" means measures as described in
Section 10 on which the performance goals are based.

          2.26          "Performance Period" means the period of time during
which the performance goals must be met to determine the degree of payout, the
vesting, or both, with respect to an Incentive Award that is intended to qualify
as Performance-Based Compensation.

          2.27           "Performance-Based Compensation" means compensation
under an Incentive Award that satisfies the requirements of Section 162(m) of
the Code for certain "performance-based compensation" paid to Covered Employees.
Notwithstanding the foregoing, nothing in this Plan shall be construed to mean
that an Incentive Award which does not satisfy the requirements for
performance-based compensation under Section 162(m) of the Code does not
constitute performance-based compensation for other purposes, including Section
409A of the Code.

          2.28          "Plan" means the Spartan Stores, Inc. Stock Incentive
Plan of 2005 as set forth herein, as it may be amended from time to time.

          2.29          "Restricted Period" means the period of time during
which Restricted Stock, Restricted Stock Units or other stock-based or
stock-related awards that are awarded under the Plan are subject to the risk of
forfeiture, restrictions on transfer and other restrictions or conditions
pursuant to Sections 7 or 8. The Restricted Period may differ among Participants
and may have different expiration dates with respect to shares of Common Stock
covered by the same Incentive Award.

          2.30          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 7 of the Plan while such Common Stock remains
subject to the risk of forfeiture, restrictions on transfer and other
restrictions or conditions pursuant to Section 7.

          2.31          "Restricted Stock Unit" means an award to a Participant
pursuant to Section 7 of the Plan and described as a "Restricted Stock Unit" in
Section 7.

          2.32          "Retirement" means the termination of employment as a
result of retirement on or after one or more of the retirement dates specified
in the Spartan Stores, Inc. Cash Balance Pension Plan, or as otherwise may be
set forth in the Incentive Award agreement or other grant document with respect
to a Participant and a particular Incentive Award.


4

--------------------------------------------------------------------------------




          2.33          "Stock Appreciation Right" or "SAR" means a right
awarded to a Participant pursuant to Section 6 of the Plan, which shall entitle
the Participant to receive cash, Common Stock, other property or a combination
thereof, as determined by the Committee, and having a value on the date the SAR
is exercised equal to the excess of (a) the Market Value of a share of Common
Stock at the time of exercise over (b) the base price of the right, as
established by the Committee on the date the award is granted.

          2.34          "Stock Award" means an award of Common Stock awarded to
a Participant pursuant to Section 8 of the Plan.

          2.35          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a nonqualified stock option.

          2.36          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company. The term "Subsidiary" includes present and future
Subsidiaries of the Company.


SECTION 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan. The Committee may delegate any, some or all of its record keeping,
calculation, payment and other ministerial or administrative authority and
responsibility from time to time to and among one or more individuals, who may
be members of the Committee or Associates of the Company or its Subsidiaries or
Affiliates, but all actions taken pursuant to delegated authority and
responsibility shall be subject to such review, change and approval by the
Committee as the Committee considers appropriate. Except as limited in the Plan
or as may be necessary to ensure, to the extent that the Committee so desires,
that the Plan provides Performance-Based Compensation, the Committee shall have
all of the express and implied powers and duties set forth in the Bylaws of the
Company and the Plan, shall have full power and authority to interpret the
provisions of the Plan and Incentive Awards granted under the Plan and shall
have full power and authority to supervise the administration of the Plan and
Incentive Awards granted under the Plan and to make all other determinations and
do all things considered necessary or advisable for the administration of the
Plan. All determinations, interpretations and selections made by the Committee
regarding the Plan shall be final and conclusive. The Committee shall hold its
meetings at such times and places as it considers advisable. Action may be taken
by a written instrument signed by all of the members of the Committee and any
action so taken shall be fully as effective as if it had been taken at a meeting
duly called and held. The Committee shall make such rules and regulations for
the conduct of its business as it considers advisable.


5

--------------------------------------------------------------------------------




          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan,
including, without limitation, the following: (a) the persons who shall be
selected as Participants; (b) the nature and, subject to the limitations set
forth in Sections 4.1 and 4.2 of the Plan, extent of the Incentive Awards to be
made to each Participant (including the number of shares of Common Stock to be
subject to each Incentive Award, any exercise or purchase price, the manner in
which an Incentive Award will vest or become exercisable and the form of payment
for the Incentive Award); (c) the time or times when Incentive Awards will be
granted; (d) the duration of each Incentive Award; and (e) the restrictions and
other conditions to which payment or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Incentive Awards. Subject
to Section 12, the Committee shall have the authority to amend or modify the
terms of any outstanding Incentive Award in any manner, provided that the
amended or modified terms are not prohibited by the Plan as then in effect and
provided such actions do not cause an Incentive Award not already subject to
Section 409A of the Code to become subject to Section 409A of the Code,
including, without limitation, the authority to: (a) modify the number of shares
or other terms and conditions of an Incentive Award; provided that any increase
in the number of shares of an Incentive Award other than pursuant to Section 4.3
shall be considered to be a new grant with respect to such additional shares for
purposes of Section 409A of the Code and such new grant shall be made at Market
Value on the date of grant; (b) extend the term of an Incentive Award to a date
that is no later than the earlier of the latest date upon which the Incentive
Award could have expired by its terms under any circumstances or the 10th
anniversary of the date of grant (for purposes of clarity, as permitted under
Section 409A of the Code, if the term of a Stock Option is extended at a time
when the Stock Option exercise price equals or exceeds the Market Value, it will
not be an extension of the term of the Stock Option, but instead will be treated
as a modification of the Stock Option and a new Stock Option will be treated as
having been granted); (c) accelerate the exercisability or vesting or otherwise
terminate, waive or modify any restrictions relating to an Incentive Award; (d)
accept the surrender of any outstanding Incentive Award; and (e) to the extent
not previously exercised or vested, authorize the grant of new Incentive Awards
in substitution for surrendered Incentive Awards; provided, however, that such
grant of new Incentive Awards shall be considered to be a new grant for purposes
of Section 409A of the Code and shall be made at Market Value on the date of
grant and, provided further, that Incentive Awards issued under the Plan may not
be repriced, replaced, regranted through cancellation or modified without
shareholder approval if the effect of such repricing, replacement, regrant or
modification would be to reduce the exercise price or base price of such
Incentive Awards to the same Participants. (Amended 8/12/08)

          3.4          Indemnification of Committee Members. Neither any member
or former member of the Committee, nor any individual or group to whom authority
or responsibility is or has been delegated, shall be personally responsible or
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. Each person who is or shall have been a member of
the Committee, and any other individual or group exercising delegated authority
or

6

--------------------------------------------------------------------------------


responsibility with respect to the Plan, shall be indemnified and held harmless
by the Company from and against any cost, liability or expense imposed or
incurred in connection with such person's or the Committee's taking or failing
to take any action under the Plan or the exercise of discretion or judgment in
the administration and implementation of the Plan. This Section 3.4 shall not be
construed as limiting the Company's or any Subsidiary's ability to terminate or
otherwise alter the terms and conditions of the employment of an individual or
group exercising delegated authority or responsibility with respect to the Plan,
or to discipline any such person. Each such person shall be justified in relying
on information furnished in connection with the Plan's administration by any
appropriate person or persons.


SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.3 of the Plan, the total number of shares available for Incentive
Awards under the Plan shall be 2,200,000 shares of Common Stock; plus shares
subject to Incentive Awards that are canceled, surrendered, modified, exchanged
for substitute Incentive Awards or that expire or terminate prior to the
exercise or vesting of the Incentive Awards in full and shares that are
surrendered to the Company in connection with the exercise or vesting of
Incentive Awards, whether previously owned or otherwise subject to such
Incentive Awards; provided, that not more than 75% of the shares authorized for
issuance under the Plan pursuant to this Section 4.1 may be issued as Incentive
Awards other than Stock Options or Stock Appreciation Rights. Such shares shall
be authorized and may be unissued shares, shares issued and repurchased by the
Company (including shares purchased on the open market), shares issued and
otherwise reacquired by the Company and shares otherwise held by the Company.
(Amended 8/12/09)

          4.2          Limitation Upon Incentive Awards. No Participant shall be
granted, during any calendar year, Incentive Awards with respect to more than
25% of the total number of shares of Common Stock available for Incentive Awards
under the Plan set forth in Section 4.1 of the Plan, subject to adjustment as
provided in Section 4.3 of the Plan, but only to the extent that such adjustment
will not affect the status of any Incentive Award theretofore issued or that may
thereafter be issued as Performance-Based Compensation. The purpose of this
Section 4.2 is to ensure that the Plan provides Performance-Based Compensation
and this Section 4.2 shall be interpreted, administered and amended if necessary
to achieve that purpose.

          4.3          Adjustments.

          (a)          Stock Dividends and Distributions. If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Incentive Awards and available for issuance under the Plan, together with
applicable exercise prices and base prices, shall be adjusted in such manner and
at such time as shall be equitable under the circumstances.



7

--------------------------------------------------------------------------------


No fractional shares shall be issued pursuant to the Plan and any fractional
shares resulting from such adjustments shall be eliminated from the respective
Incentive Awards. (Amended 8/12/08)

          (b)          Other Actions Affecting Common Stock. If there occurs,
other than as described in Section 4.3(a), any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the persons who were shareholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/or property (or the right to receive other securities, money and/or
property) immediately after the effective time of such transaction, then the
outstanding Incentive Awards (including exercise prices and base prices) and
reserves for Incentive Awards under the Plan shall be adjusted in such manner
and at such time as shall be equitable under the circumstances. It is intended
that in the event of any such transaction, Incentive Awards under the Plan shall
entitle the holder of each Incentive Award to receive (upon exercise in the case
of Stock Options and SARs), in lieu of or in addition to shares of Common Stock,
any other securities, money and/or property receivable upon consummation of any
such transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under the Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. (Amended 8/12/08)


SECTION 5

Stock Options

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. No Participant shall have any rights as a shareholder
with respect to any shares of stock subject to Stock Options granted hereunder
until said shares have been issued. For purposes of determining the number of
shares available under the Plan, each Stock Option shall count as the number of
shares of Common Stock subject to the Stock Option. Stock Options shall be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion. In
addition, the Committee may vary, among Participants and among Stock Options
granted to the same Participant, any and all of the terms and conditions of the
Stock Options granted under the Plan. Subject to the limitation imposed by
Section 4.2 of the Plan, the Committee shall have complete discretion in
determining the number of Stock Options granted to each Participant. The
Committee may designate whether or not a Stock Option is to be considered an
incentive stock option as defined in Section 422(b) of the Code; provided, that
the number of shares of Common Stock that may be designated as subject to
incentive stock options for any given Participant shall be limited to that
number of shares that become exercisable for the first time by the Participant
during any calendar year (under all plans of the Company and its Subsidiaries)
and have an aggregate Market Value less than or equal to

8

--------------------------------------------------------------------------------


$100,000 (or such other amount as may be set forth in relevant sections of the
Code) and all shares subject to an Incentive Award that have a Market Value in
excess of such aggregate amount shall automatically be subject to Stock Options
that are not incentive stock options. No Stock Option granted to a Director who
is not an Associate shall be considered an incentive stock option under
Section 422(b) of the Code.

          5.2          Stock Option Agreements. Stock Options shall be evidenced
by stock option agreements, certificates of award, or both, containing the terms
and conditions applicable to such Stock Options. To the extent not covered by a
stock option agreement or certificate of award, the terms and conditions of this
Section 5 shall govern.

          5.3          Stock Option Exercise Price. The per share Stock Option
exercise price shall be determined by the Committee, but shall be a price that
is equal to or greater than 100% of the Market Value on the date of grant (or
such higher amount as may be necessary under Section 5.5 below). The date of
grant of a Stock Option shall be the date the Stock Option is authorized by the
Committee or a future date specified by the Committee as the date for issuing
the Stock Option.

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents or provides in the applicable
stock option agreement or grant, in Mature Shares or other consideration
substantially equivalent to cash. The time and terms of payment may be amended
with the consent of a Participant before or after exercise of a Stock Option,
provided that such amendment would not cause a Stock Option to become subject to
Section 409A of the Code. Except as limited by the Act, the Sarbanes-Oxley Act
of 2002 or other laws, rules or regulations, the Committee may from time to time
authorize payment of all or a portion of the Stock Option exercise price in the
form of a promissory note or other deferred payment installments according to
such terms as the Committee may approve; provided, however, that such promissory
note or other deferred payment installments shall be with full recourse and
shall bear a market rate of interest. The Board may restrict or suspend the
power of the Committee to permit such loans and may require that adequate
security be provided. The Committee may implement a program for the
broker-assisted cashless exercise of Stock Options. (Amended 8/12/08)

          5.5          Stock Options Granted to 10% Shareholders. No Stock
Option granted to any Participant who at the time of such grant owns, together
with stock attributed to such Participant under Section 424(d) of the Code, more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries may be designated as an incentive stock
option, unless such Stock Option provides an exercise price equal to at least
110% of the Market Value on the date of grant and the exercise of the Stock
Option after the expiration of five years from the date of grant of the Stock
Option is prohibited by its terms.

          5.6          Limits on Exercisability. Except as set forth in Section
5.5, Stock Options shall be exercisable for such periods, not to exceed 10 years
from the date of grant, as may be fixed by the Committee. At the time of
exercise of a Stock Option, the holder of the Stock Option, if requested by the
Committee, must represent to the Company that the shares are being acquired

9

--------------------------------------------------------------------------------


for investment and not with a view to the distribution thereof. The Committee
may in its discretion require a Participant to continue the Participant's
service with the Company or its Subsidiaries for a certain length of time prior
to a Stock Option becoming exercisable and may eliminate such delayed vesting
provisions.

          5.7          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits (before or after the stock option grant) or unless the stock option
agreement or grant provides otherwise, Stock Options granted under the Plan may
not be sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated except by will or the laws of descent and distribution, and, as a
condition to any transfer permitted by the Committee or the terms of the stock
option agreement or grant, the transferee must execute a written agreement
permitting the Company to withhold from the shares subject to the Stock Option a
number of shares having a Market Value at least equal to the amount of any
federal, state or local withholding or other taxes associated with or resulting
from the exercise of a Stock Option. All provisions of a Stock Option that are
determined with reference to the Participant, including without limitation those
that refer to the Participant's employment with the Company or its Subsidiaries,
shall continue to be determined with reference to the Participant after any
transfer of a Stock Option.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, holding periods or further transfer restrictions, forfeiture
or "claw-back" provisions, and restrictions under applicable federal or state
securities laws.

          5.8          Termination of Employment or Directorship Status. Unless
the Committee otherwise consents or permits (before or after the stock option
grant) or unless the stock option agreement or grant provides otherwise:

          (a)          General. If a Participant ceases to be a Director or an
Associate for any reason other than the Participant's death, Disability,
Retirement (in the case of Associates only) or termination for Cause, the
Participant may exercise his or her Stock Options in accordance with their terms
for a period of three months after such termination of employment or
directorship status, but only to the extent the Participant was entitled to
exercise the Stock Options on the date of termination. For purposes of the Plan,
the following shall not be considered a termination of employment: (i) a
transfer of an employee among the Company and its Subsidiaries; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days, duly authorized
in writing by the Company, provided that the employee's right to re-employment
is guaranteed by statute, contract or written policy of the Company; or (iv) a
termination of employment as an officer with continued service as an Associate.
For purposes of the Plan, termination of employment



10

--------------------------------------------------------------------------------


shall be considered to occur on the date on which the Associate is no longer
obligated to perform services for the Company or any of its Subsidiaries and the
Associate's right to re-employment is not guaranteed by statute, contract or
written policy of the Company, regardless of whether the Associate continues to
receive compensation from the Company or any of its Subsidiaries after such
date.

          (b)          Death. If a Participant dies either while an Associate or
Director or after the termination of employment or directorship other than for
Cause but during the time when the Participant could have exercised a Stock
Option, the Stock Option issued to such Participant shall be exercisable in
accordance with its terms by the personal representative of such Participant or
other successor to the interest of the Participant for one year after the
Participant's death, but only to the extent that the Participant was entitled to
exercise the Stock Option on the date of death or termination of employment or
directorship, whichever first occurred, and not beyond the original terms of the
Stock Option.

          (c)          Disability. If a Participant ceases to be an Associate or
Director of the Company or one of its Subsidiaries due to the Participant's
Disability, the Participant may exercise his or her Stock Options in accordance
with their terms for one year following such termination of employment or
directorship, but only to the extent that the Participant was entitled to
exercise the Stock Options on the date of such event and not beyond the original
terms of the Stock Options.

          (d)          Participant Retirement. If a Participant Retires as an
Associate, Stock Options granted under the Plan to that Participant may be
exercised in accordance with their terms during the remaining terms of the Stock
Options.

          (e)          Termination for Cause. If a Participant's employment is
terminated for Cause or the Participant is removed as a Director for Cause, the
Participant shall have no further right to exercise any Stock Options previously
granted. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination or removal is for Cause.

          (f)          Entering into Competition. Notwithstanding anything
herein or set forth in the Participant's stock option agreement or certificate
of award to the contrary, if a Participant enters into Competition with the
Company, the Participant shall have no further right to exercise any Stock
Options previously granted. For purposes of the Plan, the Committee or officers
designated by the Committee shall have absolute discretion to determine whether
a Participant has entered into Competition with the Company.





11

--------------------------------------------------------------------------------




SECTION 6

Stock Appreciation Rights

          6.1          Grant. A Participant may be granted one or more Stock
Appreciation Rights under the Plan and such SARs shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as shall be
determined by the Committee in its sole discretion. A SAR may relate to a
particular Stock Option and may be granted simultaneously with or subsequent to
the Stock Option to which it relates. Except to the extent otherwise modified in
the grant, (i) SARs not related to a Stock Option shall be granted subject to
the same terms and conditions applicable to Stock Options as set forth in
Section 5, and (ii) all SARs related to Stock Options granted under the Plan
shall be granted subject to the same restrictions and conditions and shall have
the same vesting, exercisability, forfeiture and termination provisions as the
Stock Options to which they relate. SARs may be subject to additional
restrictions and conditions. The per-share base price for exercise or settlement
of SARs shall be determined by the Committee, but shall be a price that is equal
to or greater than the Market Value of such shares on the date of the grant.
Other than as adjusted pursuant to Section 4.3, the base price of SARs may not
be reduced without shareholder approval (including canceling previously awarded
SARs and regranting them with a lower base price).

          6.2          Exercise; Payment. To the extent a SAR relates to a Stock
Option, the SAR may be exercised only when the related Stock Option could be
exercised and only when the Market Value of the shares subject to the Stock
Option exceeds the exercise price of the Stock Option. When a Participant
exercises such SARs, the Stock Options related to such SARs shall automatically
be cancelled with respect to an equal number of underlying shares. Unless the
Committee decides otherwise (in its sole discretion), SARs shall only be paid in
cash or in shares of Common Stock. For purposes of determining the number of
shares available under the Plan, each Stock Appreciation Right shall count as
one share of Common Stock, without regard to the number of shares, if any, that
are issued upon the exercise of the Stock Appreciation Right and upon such
payment.


SECTION 7

Restricted Stock and Restricted Stock Units

          7.1          Grant. Subject to the limitations set forth in Sections
4.1 and 4.2 of the Plan, Restricted Stock and Restricted Stock Units may be
granted to Participants under the Plan. Shares of Restricted Stock are shares of
Common Stock the retention, vesting and/or transferability of which is subject,
during specified periods of time, to such conditions (including continued
employment and/or achievement of performance goals established by the Committee
pursuant to Section 10) and terms as the Committee deems appropriate. Restricted
Stock Units are Incentive Awards denominated in units of Common Stock under
which the issuance of shares of Common Stock is subject to such conditions
(including continued employment and/or achievement of performance goals
established by the Committee pursuant to Section 10) and terms as the Committee
deems appropriate. For purposes of determining the number of shares

12

--------------------------------------------------------------------------------


available under the Plan, each Restricted Stock Unit shall count as the number
of shares of Common Stock subject to the Restricted Stock Unit. Unless
determined otherwise by the Committee, each Restricted Stock Unit shall be equal
to one share of Common Stock and shall entitle a Participant to either shares of
Common Stock or an amount of cash determined with reference to the value of
shares of Common Stock. To the extent determined by the Committee, Restricted
Stock and Restricted Stock Units may be satisfied or settled in cash, in shares
of Common Stock or in a combination thereof. Restricted Stock Units shall be
settled no later than the 15th day of the third month after the Restricted Stock
Units vest. Restricted Stock and Restricted Stock Units granted pursuant to the
Plan need not be identical but shall be consistent with the terms of the Plan.
Subject to the requirements of applicable law, the Committee shall determine the
price, if any, at which awards of Restricted Stock or Restricted Stock Units, or
shares of Common Stock issuable pursuant to Restricted Stock Unit awards, shall
be sold or awarded to a Participant, which may vary from time to time and among
Participants. (Amended 8/12/08)

          7.2          Restricted Stock Agreements. Awards of Restricted Stock
and Restricted Stock Units shall be evidenced by restricted stock or restricted
stock unit agreements or certificates of award containing such terms and
conditions, consistent with the provisions of the Plan, as the Committee shall
from time to time determine. Unless the restricted stock or restricted stock
unit agreement or certificate of award provides otherwise, awards of Restricted
Stock and Restricted Stock Units shall be subject to the terms and conditions
set forth in this Section 7.

          7.3          Vesting. The grant, issuance, retention, and vesting of
shares of Restricted Stock and Restricted Stock Units and the settlement of
Restricted Stock Units shall occur at such time and in such installments as
determined by the Committee or under criteria established by the Committee. The
Committee shall have the right to make the timing of the grant and/or issuance
of, the ability to retain and the vesting and/or the settlement of Restricted
Stock Units and shares of Restricted Stock subject to continued employment,
passage of time and/or such performance criteria as deemed appropriate by the
Committee. (Amended 8/12/08)

          7.4          Termination of Employment or Directorship Status. Unless
the Committee otherwise consents or permits (before or after the grant of
Restricted Stock or Restricted Stock Units) or unless the restricted stock or
restricted stock unit agreement or grant provides otherwise:

          (a)          General. If a Participant ceases to be a Director or
Associate during the Restricted Period for any reason other than death,
Disability, Retirement (in the case of Associates only) or termination for
Cause, each share of Restricted Stock and Restricted Stock Unit still subject in
full or in part to restrictions at the date of such termination shall
automatically be forfeited and returned to the Company. For purposes of the
Plan, the following shall not be considered a termination of employment: (i) a
transfer of an employee from the Company to any Subsidiary; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days duly authorized in
writing by the Company, provided that the



13

--------------------------------------------------------------------------------


employee's right to re-employment is guaranteed by statute, contract or written
policy of the Company; or (iv) a termination of employment as an officer with
continued service as an Associate. For purposes of the Plan, termination of
employment shall be considered to occur on the date on which the Associate is no
longer obligated to perform services for the Company or any of its Subsidiaries
and the Associate's right to re-employment is not guaranteed by statute,
contract or written policy of the Company, regardless of whether the Associate
continues to receive compensation from the Company or any of its Subsidiaries
after such date.

          (b)          Death, Retirement or Disability. In the event a
Participant terminates his or her employment or directorship with the Company
because of death, Disability or (in the case of Associates only) Retirement
during the Restricted Period, the restrictions remaining on any or all shares of
Restricted Stock and Restricted Stock Units shall terminate automatically with
respect to that respective number of such shares or Restricted Stock Units
(rounded to the nearest whole number) equal to the respective total number of
such shares or Restricted Stock Units granted to such Participant multiplied by
the number of full months that have elapsed since the date of grant divided by
the total number of full months in the respective Restricted Period. All
remaining shares of Restricted Stock and Restricted Stock Units shall be
forfeited and returned to the Company; provided, that the Committee may, in its
sole discretion, waive the restrictions remaining on any or all such remaining
shares of Restricted Stock and Restricted Stock Units either before or after the
death, Disability or Retirement of the Participant.

          (c)          Termination for Cause. If a Participant's employment is
terminated for Cause or the Participant is removed as a Director for Cause, the
Participant shall have no further right to receive any Restricted Stock or
Restricted Stock Units and all Restricted Stock and Restricted Stock Units still
subject to restrictions at the date of such termination shall automatically be
forfeited and returned to the Company. For purposes of the Plan, the Committee
or officers designated by the Committee shall have absolute discretion to
determine whether a termination or removal is for Cause.

          (d)          Entering into Competition. Notwithstanding anything
herein or set forth in the Participant's restricted stock or restricted stock
unit agreement or certificate of award to the contrary, if a Participant enters
into Competition with the Company, the Participant shall have no further right
to receive any Restricted Stock or Restricted Stock Units and all Restricted
Stock and Restricted Stock Units still subject to restrictions at the date of
such termination shall automatically be forfeited and returned to the Company.
For purposes of the Plan, the Committee or officers designated by the Committee
shall have absolute discretion to determine whether a Participant has entered
into Competition with the Company.

          7.5          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits or unless



14

--------------------------------------------------------------------------------


the terms of the restricted stock or restricted stock unit agreement or grant
provide otherwise: (i) neither shares of Restricted Stock nor Restricted Stock
Units may be sold, exchanged, transferred, pledged, assigned or otherwise
alienated or hypothecated during the Restricted Period except by will or the
laws of descent and distribution; and (ii) all rights with respect to Restricted
Stock and Restricted Stock Units granted to a Participant under the Plan shall
be exercisable during the Participant's lifetime only by such Participant or his
or her guardian or legal representative.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to an award of
Restricted Stock or issuable pursuant to Restricted Stock Unit awards under the
Plan as the Committee considers advisable, including, without limitation,
holding periods or further transfer restrictions, forfeiture or "claw-back"
provisions, and restrictions under applicable federal or state securities laws.

          7.6          Legending of Restricted Stock. In addition to any other
legend that may be set forth on a Participant's share certificate, such
certificates, if any, evidencing shares of Restricted Stock awarded pursuant to
the Plan shall bear the following legend:

> The shares represented by this certificate were issued subject to certain
> restrictions under the Spartan Stores, Inc. Stock Incentive Plan of 2005 (the
> "Plan"). This certificate is held subject to the terms and conditions
> contained in a restricted stock agreement that includes a prohibition against
> the sale or transfer of the stock represented by this certificate except in
> compliance with that agreement and that provides for forfeiture upon certain
> events. Copies of the Plan and the restricted stock agreement are on file in
> the office of the Secretary of the Company.

The Committee may require that certificates, if any, representing shares of
Restricted Stock be retained and held in escrow by a designated employee or
agent of the Company or any Subsidiary until any restrictions applicable to
shares of Restricted Stock so retained have been satisfied or lapsed.

          7.7          Rights as a Shareholder. A Participant shall have all
dividend, liquidation and other rights with respect to Restricted Stock held of
record by such Participant as if the Participant held unrestricted Common Stock;
provided, that the unvested portion of any award of Restricted Stock shall be
subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to this Section 7 and the terms and conditions set forth in the
Participant's restricted stock agreement. Unless the Committee otherwise
determines or unless the terms of the applicable restricted stock unit agreement
or grant provide otherwise, a Participant shall have all dividend and
liquidation rights with respect to shares of Common Stock subject to awards of
Restricted Stock Units held by such Participant as if the Participant held
unrestricted Common Stock. Unless the Committee determines otherwise or unless
the terms of the applicable restricted stock or restricted stock unit agreement
or grant provide otherwise, any noncash dividends or distributions paid with
respect to shares of unvested Restricted Stock and shares of

15

--------------------------------------------------------------------------------


Common Stock subject to unvested Restricted Stock Units shall be subject to the
same restrictions and vesting schedule as the shares to which such dividends or
distributions relate. Any dividend payment with respect to Restricted Stock or
Restricted Stock Units shall be made no later than the 15th day of the third
month following the date the dividends are paid to shareholders. (Amended
8/12/08)

          7.8          Voting Rights. Unless otherwise determined by the
Committee, Participants holding shares of Restricted Stock granted hereunder may
exercise full voting rights with respect to those shares during the Restricted
Period. Participants shall have no voting rights with respect to shares of
Common Stock underlying Restricted Stock Units unless and until such shares are
reflected as issued and outstanding shares on the Company's stock ledger.


SECTION 8

Stock-Based Awards

          8.1          Grant. Subject to the limitations set forth in Sections
4.1 and 4.2 of the Plan, in addition to any Stock Options, Stock Appreciation
Rights, Restricted Stock, or Restricted Stock Units that a Participant may be
granted under the Plan, a Participant may be granted one or more other types of
awards based on or related to shares of Common Stock (including the grant of
Stock Awards). Such awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. Notwithstanding the previous sentence, Stock
Awards shall be settled no later than the 15th day of the third month after the
awards vest. Such awards shall be expressed in terms of shares of Common Stock
or denominated in units of Common Stock. For purposes of determining the number
of shares available under the Plan, each such unit shall count as the number of
shares of Common Stock to which it relates. (Amended 8/12/08)

          8.2          Rights as a Shareholder.

          (a)          Stock Awards. A Participant shall have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Stock Award under this Section 8 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate. Any dividend payment with respect to a Stock Award
shall be made no later than the 15th day of the third month following the date
the dividends are paid to shareholders. (Amended 8/12/08)

          (b)          General. With respect to shares of Common Stock subject
to awards granted under the Plan other than Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units and Stock Awards, a Participant
shall have such rights as determined by the Committee and set forth in the
respective award agreements; and the Committee may impose such restrictions on
the assignment or transfer of Common Stock



16

--------------------------------------------------------------------------------


awarded pursuant to such awards as it considers appropriate.


SECTION 9

Change in Control

          9.1          Acceleration of Vesting. If a Change in Control of the
Company shall occur, then, unless the Committee or the Board otherwise
determines with respect to one or more Incentive Awards, without action by the
Committee or the Board: (a) all outstanding Stock Options and Stock Appreciation
Rights shall become immediately vested and exercisable in full and shall remain
exercisable during the remaining terms thereof, regardless of whether the
Participants to whom such Stock Options and Stock Appreciation Rights have been
granted remain in the employ or service of the Company or any Subsidiary; and
(b) all other outstanding Incentive Awards shall become immediately fully vested
and exercisable and nonforfeitable.

          9.2          Cash Payment for Stock Options and Stock Appreciation
Rights. If a Change in Control of the Company shall occur, then the Committee,
in its sole discretion and without the consent of any Participant affected
thereby, may determine that some or all Participants holding outstanding Stock
Options and/or Stock Appreciation Rights shall receive, with respect to some or
all of the shares of Common Stock subject to such Stock Options and/or Stock
Appreciation Rights, as of the effective date of any such Change in Control of
the Company, cash in an amount equal to the greater of the excess of (a) the
highest sales price of the shares on Nasdaq on the date immediately prior to the
effective date of such Change in Control of the Company or (b) the highest price
per share actually paid in connection with any Change in Control of the Company,
over the exercise price per share of such Stock Options and/or the base price
per share of such Stock Appreciation Rights. Upon a Participant's receipt of
such amount with respect to some or all of his or her Stock Options and/or Stock
Appreciation Rights, the respective Stock Options and/or Stock Appreciation
Rights shall be cancelled and may no longer be exercised by such Participant.


SECTION 10

Performance Measures

          10.1          Performance Measures. Unless and until the Committee
proposes for shareholder vote and the shareholders approve a change in the
general Performance Measures set forth in this Section 10, the performance goals
upon which the payment or vesting of an Incentive Award to a Covered Employee
that is intended to qualify as Performance-Based Compensation shall be limited
to the following Performance Measures:

 

(a)

Net earnings;

 

(b)

Earnings before or after taxes, interest, depreciation, and/or amortization;



17

--------------------------------------------------------------------------------




 

(c)

Earnings per share, reflecting dilution of the Common Stock as the Committee
deems appropriate and, if the Committee so determines, net of or including
dividends;

 

(d)

Net sales;

 

(e)

Net sales growth;

 

(f)

Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

 

(g)

Cash flow (including, but not limited to, operating cash flow and free cash
flow);

 

(h)

Cash flow return on capital;

 

(i)

Gross or operating margins;

 

(j)

Productivity ratios;

 

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

(l)

Expense or cost levels;

 

(m)

Margins;

 

(n)

Operating efficiency;

 

(o)

Customer satisfaction, satisfaction based on specified objective goals or a
Company-sponsored customer survey;

 

(p)

Working capital targets;

 

(q)

Economic value added measurements;

 

(r)

Market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas;

 

(s)

Aggregate product price and other product measures;

 

(t)

Reduction of losses, loss ratios or expense ratios;

 

(u)

Reduction in fixed costs;

 

(v)

Inventory turnover;

 

(w)

Debt reduction;

 

(x)

Associate turnover;

 

(y)

Specified objective social goals; and

 

(z)

Safety record.

One or more Performance Measures may be used to measure the performance of one
or more of the Company, its Subsidiaries, its Affiliates, any Business Units of
any of them or any combination of the foregoing, compared to pre-determined
levels, as the Committee may deem appropriate, or compared to the performance of
a pre-established peer group, or published or special index that the Committee,
in its sole discretion, deems appropriate; or the Committee may select
Performance Measure (k) above (with respect to the Company) as compared to
various stock market indices. The Committee also has the authority to provide
for accelerated vesting of any Incentive Award based on the achievement of
performance goals pursuant to the Performance Measures specified in this Section
10.

          10.2          Evaluation of Performance. The Committee may provide in
any such Incentive Award that any evaluation of performance may include or
exclude any of the following events or their effects that occurs during a
Performance Period: (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c) changes in tax laws, accounting principles, or other laws or

18

--------------------------------------------------------------------------------


provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management's discussion and analysis
of financial condition and results of operations appearing in the Company's
annual report to shareholders for the applicable fiscal year, (f) acquisitions,
divestitures or accounting changes, (g) foreign exchange gains and losses, and
(h) other special charges or extraordinary items. To the extent such inclusions
or exclusions affect Incentive Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Section 162(m) of the Code
for deductibility.

          10.3          Committee Discretion. In the event that applicable tax
laws, securities laws, or both, change to permit Committee discretion to alter
the governing Performance Measures without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval. In addition, in the event that the
Committee determines that it is advisable to grant Incentive Awards that shall
not qualify as Performance-Based Compensation, the Committee may make such
grants without satisfying the requirements of Section 162(m) of the Code and may
base vesting on Performance Measures other than those set forth in Section 10.1.

          10.4          Adjustment of Performance-Based Compensation. Incentive
Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be increased or adjusted upward. The
Committee shall retain the discretion to decrease or adjust such Incentive
Awards downward, and such Incentive Awards may be forfeited in whole or in part.

          10.5          Performance-Based Compensation Conditioned on
Performance. Payment of Performance-Based Compensation to a Participant for a
Performance Period under this Plan shall be entirely contingent upon achievement
of the performance goals established by the Committee pursuant to this Section
10, the satisfaction of which must be substantially uncertain when established
by the Committee for the Performance Period.

          10.6          Time of Determination of Performance Goals by Committee.
All performance goals to be made by the Committee for a Performance Period
pursuant to this Section 10 shall be established in writing by the Committee
during the first 90 days of such Performance Period and before 25% of the
Performance Period has elapsed.

          10.7          Objective Standards. Performance-Based Compensation
shall be based solely upon objective criteria, consistent with this Section 10,
from which an independent third party with knowledge of the facts could
determine whether the performance goal or range of goals is met and from that
determination could calculate the Performance-Based Compensation to be paid.
Although the Committee has authority to exercise reasonable discretion to
interpret this Plan and the criteria it shall specify pursuant to this Section
10 of the Plan, it may not amend or waive such criteria after the 90th day of
the respective Performance Period. The Committee shall have no authority or
discretion to increase any Performance-Based Compensation or to construct,
modify or apply the measurement of a Participant's Performance in a manner that
will directly or indirectly increase the Performance-Based Compensation for the
Participant for any

19

--------------------------------------------------------------------------------


Performance Period above the amount determined by the applicable objective
standards established within the time period set forth in Section 10.6.


SECTION 11

General Provisions

          11.1          No Rights to Incentive Awards. No Participant or other
person shall have any claim to be granted any Incentive Award under the Plan and
there is no obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant.

          11.2          Withholding. The Company or a Subsidiary shall be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. Unless the Committee determines otherwise, withholding may be satisfied
by withholding Common Stock to be received upon exercise or vesting of an
Incentive Award or by delivery to the Company of previously owned Common Stock.
The Company may establish such rules and procedures concerning timing of any
withholding election as it deems appropriate.

          11.3          Compliance With Laws; Listing and Registration of
Shares. All Incentive Awards granted under the Plan (and all issuances of Common
Stock or other securities under the Plan) shall be subject to all applicable
laws, rules and regulations, and to the requirement that if at any time the
Committee shall determine, in its discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issuance or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          11.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of Stock Options and other stock-based and stock-related awards, and
such arrangements may be either generally applicable or

20

--------------------------------------------------------------------------------


applicable only in specific cases.

          11.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with the Participant.

          11.6          No Liability of Company. The Company and any Subsidiary
or Affiliate which is in existence or hereafter comes into existence shall not
be liable to a Participant or any other person as to: (a) the non-issuance or
non-sale of Common Stock as to which the Company has been unable to obtain from
any regulatory body having jurisdiction the authority deemed by the Company's
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
(b) any tax consequence to any Participant or other person due to the receipt,
exercise or settlement of any Incentive Award granted hereunder; and (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of shares of Common Stock issued pursuant to any Incentive Award.

          11.7          Suspension of Rights under Incentive Awards. The
Company, by written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 60 days
while the termination for Cause of that Participant's employment with the
Company and its Subsidiaries is under consideration or while the removal for
Cause of the Participant as a Director is under consideration.

          11.8          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          11.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included, unless such construction would cause the Plan to fail in its essential
purposes.


SECTION 12

Termination and Amendment

          12.1          Board and Committee Actions. The Board may terminate the
Plan at any time or may from time to time amend or alter the Plan or any aspect
of it as it considers proper and in the best interests of the Company; provided,
that no such amendment may be made, without the approval of shareholders of the
Company, that would (i) reduce the exercise price at which Stock Options, or the
base price at which Stock Appreciation Rights, may be granted below the prices
provided for in Sections 5.3 and 6.1, respectively (ii) reduce the exercise
price of outstanding Stock Options or the base price of outstanding Stock
Appreciation Rights, (iii) increase the

21

--------------------------------------------------------------------------------


individual maximum limits in Section 4.2 or (iv) otherwise amend the Plan in any
manner requiring shareholder approval by law or under Nasdaq listing
requirements or other applicable Nasdaq rules.

          12.2          No Impairment. Notwithstanding anything to the contrary
in Section 12.1, no such amendment or alteration to the Plan or to any
previously granted award agreement or Incentive Award shall be made which would
impair the rights of the holder of the Incentive Award, without such holder's
consent; provided, that no such consent shall be required if the Committee
determines in its sole discretion and prior to the date of any Change of Control
that such amendment or alteration is required or advisable in order for the
Company, the Plan or the Incentive Award to satisfy any law or regulation or to
meet the requirements of or avoid adverse financial accounting consequences
under any accounting standard.


SECTION 13

Effective Date and Duration of the Plan

          The Plan shall take effect May 11, 2005, subject to approval by the
shareholders at the 2005 Annual Meeting of Shareholders or any adjournment
thereof or at a Special Meeting of Shareholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
May 10, 2015.
















22

--------------------------------------------------------------------------------